DAWSON, District Judge.
This is a motion pursuant to § 1404 (a), Title 28 U.S.C.A., to transfer the venue of the above action from this Court to the United States District Court for the District of Massachusetts. The papers submitted establish that the action is one for damages for personal injuries sustained on December 18, 1957 while plaintiff was working as a longshoreman in the employ of Bay State Stevedoring Co., Inc. in Charleston, Massachusetts. The plaintiff apparently was employed in Massachusetts; the accident happened in Massachusetts; he was hospitalized in Massachusetts. Any longshoremen who were witnesses to the accident are presumably in Massachusetts. The moving party has also urged that the-present action was preceded by an action, already brought in the United States District Court for the District of Massachusetts by the same plaintiff to recover for-the same injuries against a number of the-same defendants. There is no reason, why two actions should be brought in. two separate courts based upon the same accident. Furthermore, the moving party points out that it intends to implead' Bay State Stevedoring Co., Inc., the employer of the plaintiff, into this suit so-as to have all the interested parties before the court, and this would be possible only in Massachusetts and not in New York.
Under the circumstances, the convenience of parties and witnesses would seem to be best served by transferring-this action to the District Court for the District of Massachusetts. The motion, to transfer is granted. Submit order.